DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/22 has been entered.
 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103

Claim(s) 1-2 and 5-9 is/are rejected under 35 U.S.C. 103 as unpatentable over US 2009/0036608 (herein Ozoe) in view of WO 98/01468 (herein Le).
As to claims 1-2, Ozoe discloses block copolymers of chloroprene and styrene.  See abstract, paragraph 14, 43 and examples.  
See specifically example 9 (paragraph 145-147) is a block copolymer with a styrene (vinyl aromatic) block and a chloroprene block with an Mn (number average molecular weight) of 198,000.  The Mn of the styrene block is 44,600 (paragraph 111), therefore the Mn of chloroprene block must be about 150,000 g/mol.  The block copolymer is produced with a diothioester of synthetic example 5 (paragraph .  
As to the limitation regarding the conversion ratio of the styrene block, Ozoe is silent to values within the claimed range.  However, in the examples, the polymer is purified and dried under distillation and vacuum (paragraph 86 and examples such as in paragraph ) steam stripping (paragraph 5) The conversion ratio is a process limitation that takes into account the amount of monomer that is polymerized and the amount that is unreacted.  This limitation has no bearing on the Ozoe product, since all monomer is removed.  Thus, a polymer with a conversion ratio outside the claimed range would be identical to one with a conversion ratio inside the claimed range once the unreacted residual monomer is removed.  For these reasons, it is reasonable to take the position that the Ozoe polymer would be identical to the claimed polymer. Thus, the product would obviously be the same once the product is produced.  
As to the dithioester of formula 1, Ozoe discloses that the dithioester can be those of Le WO 98/01468 (see paragraph 56).
Discloses that the dithioester compounds have structure similar to structure 1 (see page 4), wherein Z (reading on claimed structure R1
Therefore, it would have been obvious at the time the invention was filed to have modified Ozoe with the dithioester compounds of Le because Ozoe teaches that they are suitable.  Further, Case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (B). In the present case, it is evident that the Ozoe contains a composition that differs from the presently claimed composition by having R1 has a heterocyclyl group. Additionally, it is evident that the substituted component is known in the art, as both are taught by Le. Additionally, it is evident that a person of ordinary skill in the art could have the substituted in the dithioester (i.e. by simple substitution) and that the results of the substitution (a polymer) would have been predictable.  In light of this discussion, it is apparent that the presently claimed invention is arrived at by simple substitution of one known element for another to obtain predictable results. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the present invention to have the substituted the in the dithioester compound of Le and thereby arriving at the presently claimed invention.
As to claims 5-6, adhesive compositions are taught.  See paragraph 88 and examples.
As to claim 7, the composition is utilized in electronic material (e.g. capacitor electrodes, see paragraph 77), belts (paragraph 45), etc.  
As to claim 8, the Mw/Mn is 2.5 or less (paragraph 48) and exemplified at about 2.
As to claim 9, the polymerization initiator (terminator, paragraphs 86-87) is utilized.  The examples (e.g. paragraph 129) state a “minute” amount of terminator is 

Claim(s) 1-2 and 5-6 is/are rejected under 35 U.S.C. 103 as unpatentable over US 5,089,601 (herein Ozoe-2).
As to claims 1-2, see example 6, which polymerizing chloroprene in the presence of dithiocarbomate to form a block of chloroprene with an Mn of 97,000.  Next, styrene (aromatic vinyl compound) is added and a triblock copolymer with polystyrene end blocks is formed with an Mn of 128,000.  
As to the limitation regarding the conversion ratio of the styrene block, Ozoe-2 is silent.  However, in the examples, the polymer is purified and dried under vacuum (which removes the unreacted monomers).  The conversion ratio is a process limitation that takes into account the amount of monomer that is polymerized and the amount that is unreacted.  This limitation has no bearing on the Ozoe-2 product, since all monomer is removed.  Thus, a polymer with a conversion ratio outside the claimed range would be identical to one with a conversion ratio inside the claimed range once the unreacted residual monomer is removed.  For these reasons, it is reasonable to take the position that the Ozoe-2 polymer would be identical to the claimed polymer.  In the alternative, the product would obviously be the same once the product is produced.  Note that rejections based on USC 102/103 for product by process claims has been approved by the courts.  See MPEP 2113.
The dithiocarbomate has residual structures reading on formula 1, wherein R1 reads on X of Ozoe-2.  Ozoe-2 discloses that X can be numerous substituents including formula II 
    PNG
    media_image1.png
    78
    115
    media_image1.png
    Greyscale
 of Ozoe (col. 2, starting at line 40) which reads on the claimed heterocyclyl as claimed.  
The difference between Ozoe-2 and the claimed structure is that one would have the select the heterocycle from a finite list of substituents.  Nevertheless, Ozoe-2 teaches that the heterocycle is suitable and yields predictable results, therefore it would have been obvious at the time the invention was filed to have modified the dithiocarbomates of Ozoe-2 with the claimed heterocycle.  Further, Case law has established that it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (E).  It is noted that there are a finite number of recognized solutions in the broader disclosure (col. 2, starting at line 40 teaching that R1 and R2 attached to N can either be alkyls or form a cyclic group, thus two possibilities) which the broader disclosure implies yields predictable results (copolymers) and one would have pursued the solutions given that they are in the broader disclosure teaches that they are suitable.  In light of the discussion above, it would have been obvious to one with ordinary skill in the art at the time the invention was filed to utilize any of the dithiocarbomates of Ozoe-2 including ones with a heterocyclyl group as claimed and thereby arrive at the claimed invention.
As to claims 5-6, adhesive compositions are taught.  See col. 1, line 25.
As to claim 9, Ozoe-2 is silent on the inhibitors.  Nevertheless, the inhibitors is not present in the final product and affects the conversion rate.  Thus, the polymer product of Ozoe appears to be identical, regardless to whether it utilized the claimed amount of terminator.

Allowable Subject Matter
Claims 3 and 4 are allowed.


Response to Arguments
Note that new grounds of rejection are set-forth to address the new limitations.  Specifically, Ozoe teaches the dithioesters of Le, which read on the claimed invention.  And Ozoe-2 teaches embodiments with heterocyclyl groups that read on the claimed invention.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764